ARTHUR J. GOVAN, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 701, 2009.
Supreme Court of Delaware.
Submitted: January 6, 2010.
Decided: February 5, 2010.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
Randy J. Holland, Justice.
This 5th day of January 2010, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court's well-reasoned decision dated November 25, 2009. Appellant's fourth motion for postconviction relief clearly was time-barred, repetitive, and previously adjudicated, and appellant failed to overcome these procedural hurdles.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.